Title: To James Madison from Louis ([Lewis?] Formon, 29 August 1807
From: Formon, Louis ([Lewis?]
To: Madison, James



Duplicate.
Sir,
Point Peter Guadpe. 29th. August 1807

Several american sailors, Captured on board of british Vessels, were detained on board of the prison Ship: Some american Captains wanting Crews to navigate home their Vessels, I directed them to petition their release and got them off without any expence to Government.
The Navy ordinance observed here, that a Sailor being always a minor cannot compromise his nationnalness has proved most injurious to those american Vessels trading to this port: French born Sailors, with american protections, and Claiming themselves as natives of Louisiana, were Shipped in america on board of vessels coming here.  As soon as arrived, they deserted to go privateering  Claims were laid before the authorities, who, on pretence of their being French-born, would not force them to their duty.  What is the Consequence  Those Vessels are either obliged to put to Sea with half of their crews at an imminent danger, or to lay in port under high expences, and to the detrimente of the property.  The Brig Peggy, Chs Teubner, of Newyork, is now in that Situation, and Schooner Louisiana, Ths. Davis, master, of the Same port, was under that inconvenience but a little while ago.  Would it not be proper to prevent the Clearing out for these islands, of any vessel that should not have of american born Sailors, a number Sufficient to navigate her.  The Suspension of Carteel between these and the british islands, will make the Sailors Scarce raise the wages progressively, allure some americans to desert their vessels, and render more urgent any measure that would prevent the authorities of this place, from rescuing them from their duty.
In my last respects to you, I mentioned to you the desperate Situation of this place with respect to american commercial interests.  I will now take the liberty to Venture my reflections on the Subject.
Americans, the only neutrals in possession of Supplying this island and exporting the whole of its produce, should, by the regularity which ought to arise from a trade exclusive by Fact, expect from it a moderate but almost certain benefit; to the Contrary: most part of navigation trading here have been Sinking money, while a very few have sometimes made great Voyages  What may be the origin and cause of Such an essential vice?  It is what I intend to examine & lay to your consideration.  1st.  the way business are transacted here, 2dly the depredations coming by the belligerent powers in our trade in these Seas.
Great many vessels principaly from the Southern & eastern States, arrive here with cargoes consigned to the Captains, men, most part of times, unaccustomed to commercial transactions; ordnances of the place require that they Should, on their immediate arrival, go to the interpreter’s, whose office in the absence of a Consul or Commercial agent Should be the interlude between the authorities & foreign navigators; but here it is quite a different thing, no more than a broker who takes advantage of the circumstances & Situation of a man, destitute of every  and advice to Seize the management of  business, and persuade him to Sell at Such Conditions to Such a man from whom he receives a commission: this is the First Cause of the vice, & from it are derived the sales in barter and other modes of transacting business introduced by fraud and treachery.  Does a difficulty arise between an american Captain or Supercargo, and some merchant of the place, (it is the case at every Cargo Sale or purchase) the want of a person acknowledged in the place, whose duty it should be, and who might defend the rights of americans, leaves them exposed to any imposition.
It is only in america, as I have First observed, that all the produce of this island are exported: they may be estimated annually at 70 millions wgt Sugar, 2/ 3 of which  1/ 3 muscovado, 7 millions wgt Coffee, 5 or 6 millions Wgt Cotton, 5 millions Gallons molasses.  Two thirds or one half of Such a revenue ought to pay the importations: First motive of the depredations committed by the british, who do not see, in this Case, but covered property in the total surplus of the exportations to the importations.  However the maintenance of the military or civil bodies, & all public expences whatever, are Supported by impositions raised in the colony; debts contracted in the course of the French revolution, by the inhabitans of Guadeloupe towards Foreigners, are extinguishing every day.  The trade of mules and Cattle from this island to Portorico & the Spanish main, the dry goods trade from this to the neutrals & british neighbouring islands, draw considerable quantities of Species from this Colony; and who makes the necessary Funds?  The americans who by Specie or bills make up the balance of the exports over the imports.  Very often, a real and bonafide american property  is by a defective Form or want of correctness in the papers of expedition Suspected, detained and Condemned.  Let us Suppose an agent accredited, who might through a Strict examination of the transactions done in the place, Certify & justify with notorious documents of the neutrality of american properties.  It is very likely that there Should be a Stop to detentions so illegaly made every day.  Should you, Sir, think proper to Send me powers to that effect, I have not the least doubt but that I could be of a great Service to a number of our countrymen
On account of the late occurrence in America Great apprehensions are entertained here of a war between our Country & great britain  Provisions & other articles of importation from America, have already raised a great deal Great many of our Vessels from this Island, homeward bound, are reported to have been taken and sent in to Dominica or Antigua: on what pretence? one cannot ascertain: I imagine, though, the common plea of enemy’s covered property.  Should the war take place, every port of the island,  to the ENE part, Baye Mahant to the NNW port Louis, Ste. Anne, would be opened to american Vessels, but there should not be the least protection to expect from the French Naval Forces in the W. Indies, there being none but Some privateers.  I remain, with a High Consideration and great respect, Sir, Your most obedient very humble Servant

Ls. Formon

